      Case: 3:18-cv-02708-JJH Doc #: 35 Filed: 07/27/21 1 of 2. PageID #: 179




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


The NOCO Company,                                               Case No. 3:18-cv-2708

                        Plaintiff,

        v.                                                      ORDER


Javier Peterson,

                        Defendant.



        Before me is the second motion of Plaintiff the NOCO Company for a default judgment.

(Doc. No. 33). Plaintiff previously moved for a default judgment after the Clerk of Court entered a

default on September 3, 2020. (Doc. No. 21). I concluded Plaintiff’s complaint did not establish

Plaintiff was entitled to default judgment on all of its claim and ordered Plaintiff to file an amended

complaint. (Doc. No. 22).

        Plaintiff filed an amended complaint on October 30, 2020, (Doc. No. 24), and subsequently

perfected service on Defendant Javier Peterson. (Doc. No. 27). Peterson did not respond to the

amended complaint. Following Plaintiff’s application, the Clerk of Court entered a default against

Peterson on March 22, 2021.

        Plaintiff asserts claims for declaratory judgment and a permanent injunction; unfair

competition; tortious interference with contract; trademark infringement in violation of 15 U.S.C. §

1114; the Ohio Deceptive Trade Practices Act, Ohio Revised Code § 4165.02; and copyright

infringement in violation of 17 U.S.C. § 501 et seq. (Doc. No. 24 at 4-7). Plaintiff seeks

disgorgement of profits and an award of attorney fees and costs. (Id. at 7).
       Case: 3:18-cv-02708-JJH Doc #: 35 Filed: 07/27/21 2 of 2. PageID #: 180



        A court may enter a default judgment pursuant to Rule 55(b)(2), which provides, in these

circumstances, that “the complaint’s factual allegations regarding liability are taken as true, while

allegations regarding the amount of damages must be proven.” Wilson v. D & N Masonry, Inc., No.

1:12-CV-922, 2014 WL 5089419, at *1 (S.D. Ohio Oct. 9, 2014) (citation omitted).

        The allegations of the amended complaint, when taken as true, demonstrate Plaintiff is

entitled to judgment in its favor on each of its claims. Further, I conclude Plaintiff is entitled to a

declaratory judgment that Peterson sold Plaintiff’s products, used Plaintiff’s trademarks, and violated

Plaintiff’s copyrights without authorization, and that Peterson’s conduct has caused Plaintiff harm.

        Peterson is permanently enjoined from any further sales of Plaintiff’s products and is

ordered to surrender to Plaintiff all proceeds from the infringing sales.

        Finally, I conclude Plaintiff is entitled to an award of reasonable attorney fees and costs

pursuant to 15 U.S.C. § 1117(a). Plaintiff shall submit appropriate documentation within fourteen

days of the date of this Order.

        So Ordered.


                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge
